Citation Nr: 0825235	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  06-06 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE
 
Entitlement to service connection for a left knee disorder.
 
 
ATTORNEY FOR THE BOARD
 
B.B. Ogilvie, Associate Counsel
 
 
INTRODUCTION
 
The veteran had active duty service from December 1945 
through November 1946.
 
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the Atlanta 
, Georgia , Department of Veterans Affairs (VA) Regional 
Office (RO). 
 
 
 
FINDING OF FACT
 
A chronic left knee disorder was not demonstrated in-service, 
such a disorder first medically documented decades following 
discharge from active duty, and there is no competent 
evidence that a current left knee disorder is attributable to 
service.
 
 
CONCLUSION OF LAW
 
A chronic left knee disorder was not incurred in or 
aggravated by active service.   38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2008);  38 C.F.R. §§ 
3.102, 3.159, 3.303 (2007).
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
Veteran's Claims Assistance Act
 
The Board begins by noting that possibly due to a 1973 fire 
at the National Personnel Record Center , there are limited 
service personnel and medical records contained in the claims 
file.  In such a case, the Board has heightened duties to 
assist and in explaining the decision.  O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).
 
The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the appellant in correspondence 
dated January 2004 of the information and evidence needed to 
substantiate and complete a claim.  No records have been 
identified which the veteran believes would show a nexus 
between his current left knee disorder and service.  VA did 
fail to fully comply with the provisions of 38 U.S.C.A. § 
5103.  Specifically, VA did not inform the appellant of how 
disability evaluations and effective dates are assigned.  The 
record, however, shows that any prejudice that failure caused 
was harmless, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection, and thus any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.
 
VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim including private medical records and providing the 
veteran with an opportunity for a hearing.  The veteran 
requested a Travel Board hearing, but he failed to appear.  
Thus, no hearing request is pending at this time.  See 20 
C.F.R. § 20.704(d) (2007).
 
The RO adjudicated the appellant's claim without affording 
him a VA examination.  Under the VCAA, when the record does 
not contain sufficient medical evidence to make a decision on 
the claim, VA is obliged to provide an examination when:      
(1) the record contains competent evidence that the claimant 
has a current disability or signs and symptoms of a current 
disability; and (2) the record indicates that the disability 
or signs and symptoms of a current disability may be 
associated with active service.  38 U.S.C.A. § 5103A(d).  The 
threshold for the duty to get an examination is rather low.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The record 
does not, however, indicate that the appellant's current knee 
disorder is associated with active service as there is no 
competent medical evidence of a nexus linking his knee 
disorder to service and the first medical documentation of a 
left knee disorder decades following his discharge from 
active duty.  Thus, despite the low threshold, the duty to 
provide an examination has not been triggered.
 
There is not a scintilla of evidence that any VA error in 
notifying or assisting the appellant reasonably affects the 
fairness of this adjudication or prejudices the appellant's 
claim.  Indeed, the appellant has not suggested that such an 
error, prejudicial or otherwise, exists.  Hence, the case is 
ready for adjudication.
 
Analysis
 
The Board has reviewed all the evidence in the appellant's 
claims file, which includes his written contentions, service 
records, and private medical records.  Although this Board 
has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claim 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
 
Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military.  38 U.S.C.A. § 
1110;      38 C.F.R. § 3.303(a).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).
 
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  38 C.F.R. § 3.303; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995); Hickson v. West, 12 
Vet. App. 247, 253 (1999); The absence of any one element 
will result in the denial of service connection.  Coburn v. 
Nicholson, 19 Vet. App. 427 (2006).
 
Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and/or third Caluza element is 
through a demonstration of continuity of symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a disorder was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Id. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposed of establishing 
service connection); 38 C.F.R. § 3.303(b).  
 
In December 2003, the appellant was diagnosed by Joseph 
Martin, M.D., with left knee pain, and rule out 
osteoarthritis/gout.  He was  referred to an orthopedist for 
further testing.  In January 2004, Dr. Martin noted that the 
orthopedist recommended a knee replacement for the veteran.  
Notably, no argument or evidence has been presented that 
either Dr. Martin or the orthopedist linked a current  left 
knee disorder to service.  Indeed, the appellant has provided 
no competent evidence or opinion showing that his current 
left knee disorder was incurred in the line of duty, or that 
a medical nexus exists between his current knee disorder and 
military service.  While the veteran claims he was injured in 
service when he was hit in the left knee with the blade of a 
motor grader, his service records do not indicate any direct 
left knee injury, or even any complaints of left knee pain.  
Most notably, there is no competent opinion linking his 
current left knee disorder to military service.
 
There is also no evidence establishing continuity of 
symptomatology.  The first complaint of any knee pain 
contained in the record appears in the December 2003 private 
medical exam notes-57 years after separation from active 
duty.  
 
In view of the absence of any evidence of the claimed 
disability in service and the absence of competent evidence 
of a nexus between the claimed disability and the appellant's 
active military service, service connection is not in order.
 
In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  As the preponderance of the 
evidence is against the appellant's claim, however, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).
 
ORDER
 
Entitlement to service connection for a left knee disorder is 
denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


